SAWAYA, J.
Javier Perez appeals his conviction and sentence for sexual battery without force on a person twelve years of age or older. We affirm Perez’s conviction. However, we vacate the portion of Perez’s sentence which requires that any amount over $10 in his inmate account be paid to the Osceola County Collections Court. See Blackiston v. State, 772 So.2d 554 (Fla. 5th DCA 2000) (holding that the administrative order creating the Ninth Circuit’s Collections Court Program improperly limited the discretionary authority vested in trial courts to utilize the program). Otherwise, Perez’s sentence is affirmed.
JUDGMENT AFFIRMED; SENTENCE AFFIRMED in part and VACATED in part.
THOMPSON, C.J., and ORFINGER, R. B., J., concur.